COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  OEP Holdings, LLC, MVT Services, LLC,            §            No. 08-18-00226-CV
  and Mesilla Valley Transportation
  Solutions, LLC,                                  §              Appeal from the

                         Appellants,               §             327th District Court

  v.                                               §          of El Paso County, Texas

  Javier Rodriguez,                                §           (TC# 2017-DCV-3020)

                         Appellee.                 §

                                               §
                                             ORDER

       Pending before the Court is Appellant’s motion for emergency stay pending resolution of

this interlocutory appeal. The motion to stay is GRANTED. Accordingly, the trial court is ordered

to stay all proceedings in cause number 2017-DCV-30204119, styled Javier Rodriguez v. OEP

Holdings, LLC, MVT Services, LLC, and Mesilla Valley Transportation Solutions, LLC, pending

resolution of this appeal or further order of this Court.

       IT IS SO ORDERED this 2nd day of January, 2019.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.